Case 1:21-cr-00029-MAC-KFG Document 9 Filed 08/02/21 Page 1 of 1 PageID #: 60




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:21-CR-29
                                                 §
CHRISTOPHER STEPHENS                             §

   ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

to proceed. Judge Giblin concluded that the defendant is competent under 18 U.S.C. § 4241.

         The parties do not object to the magistrate judge’s findings and recommendation. The

Court ORDERS that the report and recommendation on defendant’s competency to proceed (#7)

is ADOPTED. The Court further ORDERS and FINDS that defendant, Christopher Stephens, is

competent pursuant to Title 18, United States Code, Section 4241.


          SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
